DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 Response to Amendment
The Amendment filed April 9, 2021 has been entered. Claims 1 – 4 and 6 – 13 are pending in the application with claim 5 being cancelled and claims 8 – 12 being withdrawn.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following feature(s) must be shown or canceled from the claim(s).  No new matter should be entered.
“an annular plateau having an outer radius at a center of an outer surface thereof” and “an outer radius at a center of an outer surface of the retention zone” in claim 1.
“an axial section of the annular plateau and annular risers” in claim 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1 – 4, 6, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “said stiffener portion” in line 9. It is unclear if this claimed stiffener portion is same or different from “at least one stiffener portion” claimed in line 5 of the claim. It is suggested that the applicant amends the above limitation as --the at least one stiffener portion--.
Claim 1 recites the limitation “the remainder of the casing” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “said stiffener portion(s)” in line 11. It is unclear if this/these claimed stiffener portion(s) is/are same or different from “at least one stiffener portion” claimed in line 5 of the claim. It is suggested that the applicant amends the above limitation as --the at least one stiffener portion--.
Claim 1 recites the limitation “the downstream end of the casing” in line 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 1recites the limitation “an inside surface of the casing” in line 15. It is unclear if this claimed inside surface is same or different from “an inside surface of the casing” claimed in line 9 of the claim. It is suggested that the applicant amends the above limitation as --the inside surface of the casing--.
Claims 2 – 4, 6, 7 and 13 are rejected for being dependent on claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 4, 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Coupe et al. (US 2008/0206048 – herein after Coupe) in view of Bedel et al. (GB 2442112 – herein after Bedel) and Van Duyn, Kevin G. (US 5,823,739 – herein after Van Duyn).
In reference to claim 1, Coupe teaches a gas turbine casing (fig. 2; 10) made of a composite material comprising reinforcement densified by a matrix (¶18),said casing being in the form of a body of revolution (i.e. annular; in view of fig. 1) and wherein said casing comprises a first external flange (14, fig. 2) at its upstream end and a second external flange (15, fig. 2) at its downstream end, a retention zone (16) provided between the first external flange (14) and the second external flange (15), an air inlet passage (¶31), the casing comprising the retention zone presenting thickness that is greater than the remainder of the casing (as seen in fig. 2), and wherein an entire inside surface of the retention zone that is made of the composite material defines in part the air inlet passage (¶31; furthermore it is to be noted that the sentence “it may be provided with a layer of abradable coating 12 in register with the path followed by the tips of the fan blades” in ¶31 implies that coating 12 is optional because of the phrase “may be”).
Coupe does not teach “at least one stiffener portion”.
However, Bedel teaches a gas turbine casing (fig. 1; 40 or in fig. 12: 172), wherein said casing comprises a first external flange at its upstream end nd paragraph) and a second external flange at its downstream end (flange present at downstream end, see page 9, last 2nd paragraph), a retention zone (174, see fig. 12: it is to be noted that this zone as two walls: 172 and 188) between the first external flange and the second external flange, an air inlet passage (in view of fig. 12, this passage is below wall of face sheet 188), and at least one stiffener portion (180, in fig. 12), the at least one stiffener portion (as discussed on page 10 in last 2nd paragraph: one of the embodiments of asserted stiffener portion is shown in fig. 22) having an annular plateau having an outer radius at a center of an outer surface thereof extending at a radius greater than an outer radius at a center of an outer surface of the retention zone and a radius of upstream and downstream portions of the casing that are adjacent to said stiffener portion (in view of fig. 12 and fig. 22: the asserted upstream and downstream portions in fig. A below would be part of the casing if the stiffener portion(s) are formed integrally with the casing as shown in fig. 12; also the claimed feature of radius is with respect to the axis 12 shown in fig. 1) so as to form an annular recess (see fig. A below) in an inside surface of the casing (inside surface being the inner circumferential wall of element 178, wherein 178 is part of the casing 172; the asserted recess being in the inside surface of the casing if the stiffener portion(s) are formed integrally with the casing as shown in fig. 12), the casing comprising the retention zone (174) presenting thickness that is greater than the remainder of the casing (as seen in fig. 12), said stiffener portion(s) being situated outside of and downstream from the retention zone the downstream end of the casing (in view of fig. A and fig. 12),  wherein the annular plateau (as seen in fig. A) has a rectilinear shape that is offset radially towards an outside of the casing (outside surface being the outer circumferential wall of 172) relative to an inside surface of the casing (inside surface being the inner circumferential wall of element 178, wherein 178 is part of the casing 172), the annular plateau being connected to the upstream and downstream portions via respective annular risers (as seen in fig. A: labelled “R”), wherein an angle (this claimed angle can be viewed as “Ɵ” as shown in fig. A below) is formed between each of the annular risers and the upstream and downstream portions, and wherein each angle (“Ɵ”) is greater than 90 degrees and less than 180 degrees (for “Ɵ” in fig. A below; in view of the reference frame(s) shown, the limitation of claimed range “greater than 90° and less than 180°” is met), and wherein an entire inside surface of the retention zone defines in part the air inlet passage (inner wall of 188 that is part of the retention zone 174 defines this passage). 

    PNG
    media_image1.png
    366
    823
    media_image1.png
    Greyscale

Figure A: Edited fig. 22 of Bedel to show claim interpretation.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide “at least one stiffener portion” as taught by Bedel in the casing of Coupe for the purpose of (a) providing an additional support to the fan casing, as recognized by Bedel (on page 9, in lines 11-13) and/or (b) protecting the integrity of the connection between the containment case and the adjacent case in the event that a separated blade fragment strikes the containment case and reducing the severity of forces transmitted to components mounted on the case, as recognized by Van Duyn (col. 4, lines 58-66 and abstract, last two lines).
Thus, Coupe, as modified by Bedel, further teaches the air inlet passage (of Coupe) extending (in axial direction) between the first external flange (of Coupe) and the at least one stiffener portion (of Bedel). 
In reference to claim 2, Coupe, as modified by Bedel, teaches the casing, wherein each stiffener portion (of Bedel) presents, in axial section, an omega-type shape (as seen in fig. 22 of Bedel). 
In reference to claims 3 and 4, Coupe, as modified by Bedel, remains silent on the casing, wherein the annular recess formed by each stiffener portion (of Bedel) is filled in with a filler material or structure, as in claim 3; or with an acoustic attenuation material or structure, as in claim 4.
However, Van Duyn teaches the casing, wherein the annular recess (148, fig. 3) formed by each stiffener portion (138a/138b, fig. 3 or the one shown in fig. 7C) is filled in with a filler material or structure (154/148: noise suppressing liner; col. 6, lines 44-46 and fig. 7C) so as to provide continuity of the inside as in claim 3; and wherein the annular recess (148) formed by each stiffener portion (138a/138b) is filled in with an acoustic attenuation material or structure (col. 6, lines 44-46 and fig. 7C: 154/148: noise suppressing liner), as in claim 4.
Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the invention to provide “a filler material or structure” or “an acoustic attenuation material or structure” as taught by Van Duyn in the annular recess of the stiffener portion(s) in the modified casing of Coupe and Bedel for the purpose of absorbing undesirable fan noise, as recognized by Van Duyn (col. 6, lines 44-46).
In reference to claim 6, Coupe, as modified by Bedel, teaches the casing, a gas turbine aeroengine (¶2 of Coupe) having a fan retention casing (10, in fig. 1 or 2 of Coupe) according to claim 1.
In reference to claim 7, Coupe, as modified by Bedel, teaches the casing, an aircraft including one or more engines according to claim 6 (¶2 of Coupe: gas turbine engine disclosed can be used in aircraft).
In reference to claim 13, Coupe, as modified by Bedel, teaches the casing, wherein (see fig. A above of Bedel) an axial section (shown by rectangular boxes) of the annular plateau and annular risers is rectilinear.
Response to Arguments
The arguments filed April 19, 2021 with respect to claim 1 have been fully considered but they are moot. The amendment to independent claim 1 changed the scope 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892. Le Borgne teaches a similar gas turbine casing with a retention zone and wherein the casing is made of composite material comprising reinforcement densifies by a matrix.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIRAG JARIWALA whose telephone number is (571)272-0467.  The examiner can normally be reached on M-F 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/CHIRAG JARIWALA/           Examiner, Art Unit 3746